Citation Nr: 1532852	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-21 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for lower respiratory disorders including chronic obstructive pulmonary disease (COPD) and emphysema.

2. Entitlement to an increased disability rating for cervical spine spondylosis, currently rated as 10 percent disabling.

3. Entitlement to an increased disability rating for left shoulder separation, currently rated as 10 percent disabling.

4. Entitlement to an initial compensable disability rating for left upper extremity radiculopathy.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to November 1975, from February 1976 to February 1980, and from November 1985 to July 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a June 2010 rating decision, the RO continued a 10 percent disability rating for cervical spine disability and a 10 percent disability rating for left shoulder disability. The RO granted service connection for left upper extremity radiculopathy, and assigned a disability rating of 0 percent. In a June 2013 rating decision, the RO denied service connection for a lower respiratory disorder, and denied a TDIU.

In May 2015, the Veteran contacted the Board and asked that his scheduled hearing be cancelled and his record forwarded to the Board for a decision.  As such, the hearing request is deemed withdrawn, and the Board may proceed with this appeal.

The Veteran was previously represented during the appeal period by the Georgia Department of Veterans Services, as well as a private attorney and an agent.  However, in November 2014 written correspondence, the Veteran's then-agent requested to revoke the representation.  In December 2014 correspondence, VA informed the Veteran's agent that he had been removed as the Veteran's representative.  The Veteran was informed of this change and has not appointed other representation.



FINDINGS OF FACT

1. Testing during service was negative for obstructive or restrictive lung dysfunction or disease.

2. Shortness of breath reported during service in 1992 did not continue through, or recur soon after, separation from service in 1992.

3. Emphysema and COPD diagnosed years after service are not related to lower respiratory symptoms reported during service.

4. The Veteran's emphysema and COPD are diagnosed, and have explained and understood etiology.

5. The Veteran did not have active service in Vietnam between January 9, 1962, and May 7, 1975, nor in or near the Korean DMZ between April 1, 1968, and August 31, 1971.

6. Current COPD and emphysema are not related to claimed exposure to chemicals during service.

7. Cervical spine disability including spondylosis produces pain and limitation of motion, without limitation of forward flexion to 60 degrees or less, limitation of the combined range of motion to 170 degrees or less, or incapacitating episodes.

8. Left shoulder disability residual to separation and surgery is manifested by pain and mild limitation of motion, without limitation of motion of the arm to shoulder level.

9. From January 25, 2010, to April 23, 2013, left upper extremity radiculopathy was manifested by hand and finger numbness and tingling, and decreased hand strength, which interfered with some occupational tasks.

10. From April 24, 2013, left upper extremity radiculopathy has not produced objective limitations on sensation, strength, or function.

11. The combined effects of the Veteran's service-connected chronic fatigue syndrome, post-traumatic stress disorder (PTSD), and disabilities of the neck, left shoulder, and left upper extremity, make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Current lower respiratory disorders, including COPD and emphysema, were not incurred or aggravated during service, nor as a result of events or exposures during service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The Veteran's COPD and emphysema are not qualifying chronic disabilities for purposes of service connection based on Persian Gulf veteran status. 38 U.S.C.A. § 1117, 5107 (West 2014); 38 C.F.R. § 3.317 (2014).

3. The Veteran is not presumed to have been exposed to an herbicide agent during service. 38 C.F.R. § 3.307(a)(6) (2014).

4. Cervical spine disability has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239, 5243 (2014).

5. Left shoulder disability residual to separation and surgery has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5202, 5203 (2014).

6. From January 25, 2010, to April 23, 2013, left upper extremity radiculopathy met the criteria for a 20 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 8512, 8712 (2014).

7. From April 24, 2013, left upper extremity radiculopathy has met not the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 8512, 8712 .

8. The Veteran's service-connected disabilities make him unemployable. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in January 2010, April 2010, and November 2011. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA advised the Veteran what type of evidence is needed to reopen previously denied claims. VA also informed the Veteran how VA assigns disability ratings and effective dates.

The claims file contains records of medical treatment during and after service, reports of VA medical examinations, and information from the United States Social Security Administration (SSA). The examination reports and treatment records provide relevant information that is sufficient to address the claim.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the claimant and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


Lower Respiratory Disorders

The Veteran has a history of deviated nasal septum, addressed by surgery. The RO established service connection for the deviated septum. The Veteran claimed service connection for chronic fatigue syndrome, and the RO established service connection for chronic fatigue syndrome. Separate from the issues of deviated septum and chronic fatigue syndrome, the Veteran has a claim presently on appeal for service connection for lower respiratory disorders, that is, disorders affecting the lungs.

The Veteran has provided several bases for contending that current lower respiratory disorders are service connected. He contends that lower respiratory problems, with associated shortness of breath, began during his active service in the early 1990s. He also contends that current lower respiratory disorders are attributable to his Persian Gulf War service. In addition, he contends that he was exposed to the herbicide Agent Orange during service in Korea in 1977, and that such exposure led to lower respiratory disorders. Finally, he relates his current lower respiratory disorders to chemicals to which he was exposed during service. The Board will consider each of his contentions.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including tuberculosis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). The Veteran does not contend, and no evidence suggests, that his lower respiratory disorder is tuberculosis or any of the other chronic diseases listed at 38 C.F.R. § 3.309. There is no basis, then, for presumed service connection of a chronic lower respiratory disease. 

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. He is a Persian Gulf veteran. Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

First, the Board first will consider service connection for lower respiratory disability on a direct basis, as incurred in or aggravated by service.

The Veteran has current lower respiratory disability. Records of private and VA medical treatment and examinations document that clinicians diagnosed him with COPD and emphysema.

The Veteran's service medical records include reports dated in early 1992, of dyspnea on exertion. Clinicians who saw him, however, did not find objective evidence of any chronic or recurrent lower respiratory disorder during service or at separation from his last period of active service.

In medical history provided during service, the Veteran indicated that he had smoked cigarettes since 1974. He related that in December 1983 (between periods of active service) he was hospitalized for four days for bronchial pneumonia. In the report of a June 1985 examination for entrance into his most recent period of active service, the examiner checked normal for the condition of the Veteran's lungs and chest.

In 1991, the Veteran was seen for difficulty breathing through one side of his nose. He also reported fatigue. He underwent surgery to address a deviated septum. In January 1992, he reported dyspnea on exertion. Pulmonary function tests (PFTs) in January 1992 showed normal function, with no obstruction or restriction. In February 1992, he reported ongoing fatigue. He underwent reconditioning to increase his capacity for physical training. On the report of an examination in June 1992, for separation from service, the examiner checked normal for the condition of his lungs and chest. In a June 1992 medical history, the Veteran checked no for any history of shortness of breath, chest pain, or chronic cough.

On VA examination in April 1993, the Veteran reported a history of nasal problems. He did not relate any lower respiratory problems. The examiner found that his lungs were clear to auscultation.

In VA treatment in November 2009, the Veteran reported tobacco use since 1972. He related daily coughing and wheezing, without dyspnea. A treating clinician found bilateral breath sounds, forced expiratory wheezes, and normal respiratory effort. Chest x-rays showed emphysema, and PFTs showed COPD. From 2009 forward clinicians provided treatment for respiratory disorders including COPD. Symptoms noted included increasing shortness of breath. By 2011, treatment included use of oxygen. In November 2011, the Veteran indicated that he was seeking service connection for lung conditions.

On VA examination in April 2013, the examiner noted that the Veteran had emphysema and COPD. The examiner expressed the opinion that it is less likely than not that the Veteran's lower respiratory disorders are related to events during his service. He opined that the disorders were most likely related to longstanding tobacco smoking.

In October 2013, the Veteran wrote that his lung issues started during his service in Saudi Arabia. In his November 2014 substantive appeal, he reasserted that his respiratory condition was related to service. He contended that, when he was in Korea in 1977, the demilitarized zone (DMZ) was sprayed with Agent Orange. He also stated that he was exposed to chemicals during service.

Although the Veteran reported dyspnea on exertion during service in early 1992, PFTs performed then showed normal lung function, with no obstructive or restrictive lung disease. On examinations in 1992 at separation from service and in 1993 (soon after service), no lower respiratory symptoms were reported, and no lower respiratory disorder was found. The contemporaneous evidence thus tends to show that he did not have a significant lower respiratory disorder during service, and that lower respiratory symptoms during service did not recur or continue through separation from service and the period soon afterward.

There is no recorded finding of the Veteran's current COPD and emphysema until 2009, approximately seventeen years after his last period of active service. The VA clinician who examined the Veteran in 2013 opined against a connection between the current disorders and events during service. It was noted that the Veteran had been smoking one pack to two packs of cigarettes per day since the age of fifteen.  The examiner opined that the lung disease was not related to service.  The examiner noted the history of heavy smoking and noted that the Veteran still smoked, although it was less than before.  The emphysema was most likely due to cigarette smoking.  The Board finds that this opinion is highly probative.  It was provided by a medical professional, who took history from the Veteran, reviewed the claims file, and provided an opinion based upon a rationale consistent with the record.  It is certainly awarded higher probative weight than the opinion provided by the Veteran, who is a lay person.  The greater persuasive weight of the evidence, then, is against incurrence of a lower respiratory disease in service and against a connection between respiratory symptoms in service and the current COPD and emphysema. 

Second, the Board will consider the service connection claim based on Persian Gulf service. As noted above, the Veteran is a Persian Gulf veteran. Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

VA and private clinicians have found that the Veteran has the lower respiratory disorders COPD and emphysema. Because his lower respiratory disorders are diagnosed, not undiagnosed, they are not qualifying chronic disabilities based on being undiagnosed illnesses.

For purposes of compensation under 38 U.S.C.A. § 1117 for certain disabilities in Persian Gulf veterans the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

In the April 2013 VA examination, the examiner found that the Veteran had the lower respiratory diseases COPD and emphysema. The examiner stated, "[The] Veteran has a diagnosable chronic multisymptom illness with partially explained etiology." The examiner expressed the opinion that it is less likely than not that the Veteran's current lower respiratory disorder is related to exposure or events during service in Southwest Asia. The examiner noted that the Veteran had a long history of heavy cigarette smoking, and opined that his emphysema was most likely related to his smoking. The examiner also noted a study that found insufficient evidence of a relationship between exposure to burn pits in Iraq and respiratory diseases.

As noted above, the RO established service connection for the Veteran's chronic fatigue syndrome, which, under 38 C.F.R. § 3.317, is a type of medically unexplained chronic multisymptom illness. The claim for service connection for lower respiratory disorders is a separate claim. The 2013 examiner found that the Veteran's COPD and emphysema have partially explained etiology. Under 38 C.F.R. § 3.317(a)(2)(ii), illnesses with partially explain etiology are not considered medically unexplained. In addition, the examiner found Veteran's COPD and emphysema are explained by his smoking history. Furthermore, treating and examining clinicians have not indicated that the Veteran's COPD and emphysema are manifested by disability out of proportion to physical findings or inconsistent demonstration of laboratory abnormalities. For these reasons, the Veteran's current lower respiratory disorders are not medically unexplained chronic multisymptom illnesses.

As his lower respiratory disorders are not undiagnosed illnesses, and are not medically unexplained chronic multisymptom illnesses, they are not qualifying chronic disabilities for purposes of service connection based on Persian Gulf veteran status, and cannot be found service-connected on that basis.

Third, the Board will consider the service connection claim based on claimed herbicide exposure. In the Veteran's November 2014 substantive appeal, he asserted that, during his service in Korea in 1977, the DMZ was sprayed with Agent Orange. He thus, in effect, contended d that his respiratory condition was related to exposure to herbicides that he had during that service. For purposes of presuming service connection for certain diseases based on herbicide exposure, VA presumes that a veteran was exposed was exposed to an herbicide agent if he or she served in Vietnam between January 9, 1962, and May 7, 1975, or in or near the Korean DMZ between April 1, 1968, and August 31, 1971. 38 C.F.R. § 3.307(a)(6)(iii), (iv). The Veteran did not have service in Vietnam or Korea during the relevant periods. His service therefore is not presumed to include herbicide exposure. He has not presented any evidence that herbicides were used in Korea while he was there or at any of the other times and places of his service. In addition, COPD and emphysema are listed at 38 C.F.R. § 3.309(e) as conditions related to herbicide exposure. Claimed herbicide exposure therefore is not a basis for service connection for his lower respiratory disorders.

Fourth, the Board will consider the service connection claim based on claimed exposure to chemicals during service. In his November 2014 substantive appeal, he reasserted that his respiratory condition was related to service. He related the respiratory condition to herbicide exposure and to "all the chemicals" he was exposed to during service. As noted above, the medical evidence shows that the Veteran did not have a lower respiratory disorder at the 1992 separation from his last period of active service, and did not have recurrent or continuous lower respiratory symptoms at that separation or in the years directly following. No physician or other competent person has addressed the question of a relationship between his claimed chemical exposure in service and the development of COPD and emphysema that were found in 2009. As the Veteran does not have medical or other relevant scientific training, his claim does not constitute competent evidence of such a relationship. In the absence of competent evidence supporting a nexus between chemical exposure in service and his current COPD and emphysema, the Board denies service connection based on chemical exposure.


Cervical Spine Disability

The Veteran has a service-connected cervical spine disability described as spondylosis. He contends that the disability has worsened over time and that it warrants a disability rating higher than the existing 10 percent rating. In November 2009, he requested a rating higher than the 10 percent rating then in effect. In the June 2010 rating decision, the RO continued the 10 percent rating. The Veteran appealed that decision.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In addition to establishing service connection and a rating for cervical spine spondylosis, the RO established separate service connection and a separate 0 percent rating for left upper extremity radiculopathy, from the arm to the fingers, associated with cervical spine spondylosis. The Veteran has a pending appeal of the rating for the radiculopathy, and the Board will address that issue later in this decision.

The RO has evaluated the Veteran's cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5239. The rating schedule provides at 38 C.F.R. § 4.71a a General Formula Rating Formula for Diseases and Injuries of the Spine. The portions of that formula that apply to disorders of the cervical spine are as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine  ................... 100 percent

Unfavorable ankylosis of the entire cervical spine  .......... 40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine  .......................... 30 percent

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis  ....... 20 percent

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height  ................................... 10 percent

Medical records show that the Veteran's cervical spine has narrowing of intervertebral disc spaces. Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months  ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months  .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months  .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months  ...... 10 percent

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran has had ongoing treatment for cervical spine spondylosis with neck pain. On VA spine examination in January 2010, he reported that neck problems began with an injury from falling off of a truck in 1976. He stated that presently he had constant neck pain. He indicated that he worked full time as a diesel technician. He reported that he had not missed any work days due to neck pain. The examiner observed that the curvature and posture of the Veteran's cervical spine were normal. No spasms were palpated. The ranges of motion of the cervical spine were forward flexion to 45 degrees with pain at 45 degrees, extension to 45 degrees with pain at 45 degrees, left lateral flexion to 45 degrees with pain from 30 to 45 degrees, right lateral flexion to 45 degrees with no pain, left rotation to 60 degrees with pain from 45 to 60 degrees, and right rotation to 80 degrees with no pain. On all motions, there was no additional impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.

Cervical spine MRI performed in March 2010 showed narrowing of intervertebral disc spaces. In a VA examination in June 2010, the Veteran reported that due to neck pain he had lost three days of work over the preceding twelve months. He stated that his employer took him off of road call for two months, due to his neck pain and his respiratory disorder treatment with oxygen, but that presently he was back on road call.

The United States Social Security Administration (SSA) found that the Veteran was disabled from September 2011. SSA listed a primary diagnosis of chronic pulmonary insufficiency, and a secondary diagnosis of discogenic and degenerative disorders of the back.

On VA examination in April 2013, the Veteran reported constant neck pain. The ranges of motion of the cervical spine were forward flexion to 45 degrees with no pain, extension to 45 degrees with no pain, left lateral flexion to 45 degrees with no pain, right lateral flexion to 45 degrees with no pain, left rotation to 70 degrees with no pain, and right rotation to 60 degrees with no pain. After three repetitions of the motions there were no changes in the ranges of motion. There was no muscle spasm. The examiner expressed the opinion that the neck problem would have no effect on physical or sedentary work.

In a November 2014 statement, the Veteran wrote that his neck disorder has worsened since the 1976 accident.

The medical evidence shows that the Veteran's cervical spine does not have limitation of motion or other impairment to an extent that meets or approximates the criteria for a disability rating higher than 10 percent. The Board therefore denies a higher rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's cervical spine disability has not required frequent hospitalization. There is some history of the disability interfering with employment tasks, but the effects have not risen to the level of marked interference with capacity for employment. The disability does not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. It is not necessary to refer the rating issue for consideration of extraschedular ratings.


Left Shoulder Disability

The Veteran has a service-connected left shoulder disability described as post-surgical residuals of separation. He contends that the disability has worsened over time, and that it warrants a disability rating higher than the existing 10 percent rating. In November 2009, he requested a rating higher than the 0 percent rating then in effect. In the June 2010 rating decision, the RO increased the rating to 10 percent. The Veteran appealed that decision, seeking a rating higher than 10 percent.

The RO has evaluated the left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5201. Diagnostic Code 5010 provides for rating arthritis based on limitation of motion of the affected joint. If limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each major joint.

Diagnostic Code 5201 is based on limitation of motion of the shoulder. The Veteran is right handed. Under Diagnostic Code 5201, limitation of motion of the minor arm at the shoulder is rated at 30 percent if limited to 25 degrees from the side, 20 percent if limited to midway between the side and shoulder, and 20 percent if limited to shoulder level.

Impairment of the clavicle or scapula on the minor side if rated at 20 percent if there is dislocation, 20 percent if there is nonunion with loose movement, 10 percent if there is nonunion without loose movement, and 10 percent if there is malunion. In the alternative, such impairment may be rated on impairment of function of a contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

A compensable rating (a rating of 10 percent or more) may be assigned for scars that are not on the head, face, or neck if the scars are deep, unstable, painful, cover a large area, and/or produce disabling effects. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).

On VA examination in February 2010, it was noted that, during service in 1976, the Veteran had left shoulder injury with acromioclavicular (AC) separation. It was noted that during service in 1990 he had left shoulder surgery with clavicular shortening and muscle transplantation. The Veteran indicated that he had experienced no further problems with his left shoulder. He stated that the shoulder had no pain. He reported that his left shoulder injury and surgery residuals did not restrict the performance of work tasks or other activities. The examiner observed on the Veteran's left shoulder a well healed surgical scar that measured 10 by 0.3 centimeters, and was flat, fixed, normal color, and nontender. The scar did not have functional impact. There was 5/5 motor strength in all planes about the shoulder. Ranges of motion of the left shoulder were abduction to 150 degrees with pain, forward flexion to 160 degrees with pain, external rotation to 90 degrees with pain, and internal rotation to 90 degrees with no pain. There was no additional impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner concluded that the AC separation was surgically corrected in 1990 with an excellent surgical outcome.

On VA examination in June 2010, the Veteran reported left shoulder pain, with flares two to three times per week. The examiner noted left shoulder crepitus, tenderness, pain at rest, and guarding of movement. The ranges of motion were forward flexion to 160 degrees, abduction to 150 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees. There was objective evidence of pain with active motion. After three repetitions, there was pain, and ranges of motion were the same. The examiner stated that the left shoulder disability had significant effects on the Veteran's work as a diesel technician, causing pain, decreased strength, and problems with lifting, carrying, and reaching.

On VA examination in April 2013, the Veteran reported that his left shoulder disability improved after the 1990 surgery, but that it was getting worse again. He stated that he could not raise his left arm above shoulder level. He related that the left shoulder had stiffness, and had pain at a level of 5 on a scale of 10. The examiner found left shoulder ranges of motion of forward flexion to 180 degrees with pain at 180 degrees, and abduction to 160 degrees with pain at 160 degrees. After three repetititions, the ranges of motion were the same. The left shoulder had 5/5 muscle strength. Tests were negative for rotator cuff disorders, recurrent dislocation, and apprehension of instability. The examiner noted the history of dislocation of the left shoulder. A cross-body adduction test was negative for AC joint pathology. The examiner stated that the residuals of the left shoulder injury and surgery were pain and mild limitation of motion. The examiner concluded that the left shoulder problem had been repaired. He opined that the left shoulder condition would have no effect on physical or sedentary work.

In a November 2014 statement, the Veteran wrote that his left shoulder disorder had worsened since the 1976 accident.

Examinations in 2010 and 2013 showed that the Veteran's left shoulder injury and surgery residuals do not limit motion of his left arm to shoulder level. Although he stated in the 2013 examination that he had such limitation, the arm had motion above shoulder level on examination. Even with consideration of pain on motion, the limitation of motion does not meet or approximate the criteria for a 20 percent rating under Diagnostic Code 5202. The Veteran's service-connected injury included AC separation, but the 2010 and 2013 examiners found that the surgery successfully repaired the separation. As there is not presently dislocation, nonunion, or malunion, the residuals of the separation are most appropriately rated based on the impairment of function of the shoulder. The impairment produced by the pain and mild limitation of motion are appropriately addressed by the existing 10 percent rating. The surgical scar does not have characteristics, size, or effects that warrant a compensable rating for a scar.

The Veteran's left shoulder spine disability has not required frequent hospitalizations. It has had effects on his capacity for physically demanding occupational tasks, but those effects have not risen to the level of marked interference with his capacity for employment. The disability does not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. It is not necessary to refer the rating issue for consideration of extraschedular ratings.

Left Upper Extremity Radiculopathy

The Veteran has service-connected cervical spine disability due to disorders including disc space narrowing. In a January 2010 statement, he wrote that the effects of his cervical included numbness and tingling in his left thumb and first finger. In the June 2010 rating decision, the RO granted separate service connection, effective January 25, 2010, for radiculopathy of the left upper extremity, from the arm to the fingers, associated with cervical spine spondylosis. The RO assigned a disability rating of 0 percent. The Veteran appealed that rating. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). As the Veteran appealed the initial rating that the RO assigned effective January 25, 2010, the Board will consider what ratings are appropriate from that date forward.

The RO evaluated the left upper extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8712. Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated based on the existence and severity of complete or incomplete paralysis, or neuritis or neuralgia, affecting particular radicular groups. Incomplete paralysis indicates a degree of lost or impaired function substantially less than the picture for complete paralysis. Diagnostic Codes 8512, 8612, and 8712 address diseases of the lower radicular group. In the minor lower extremity, complete paralysis of that group is rated at 60 percent, and is described as paralysis affecting all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers, with substantial loss of use of the hand. Incomplete paralysis is rated at 40 percent if severe, 30 percent if moderate, and 20 percent if mild.

In VA treatment in November 2009, the Veteran reported paresthesias in his left arm from his shoulder to his second and third fingers. He indicated that the paresthesias began about a month before that treatment visit, and were present most of the day. He stated that sometimes at work, when on his back working on diesel engines, his left arm went out. The treating clinician advised the Veteran to wear a left elbow pad and avoid putting pressure on his left elbow. In treatment records from November 2009 forward, the list of problems includes ulnar neuropathy.  

In March 2010, cervical spine MRI showed disc space narrowing. In April 2010, the Veteran began physical therapy for his neck and left upper extremity problems. He stated that paresthesias in his left upper extremity began in about October 2009. He related that since then his employer had adjusted his duties to include less heavy and awkward lifting. He stated that since then the tingling in his hand was less persistent, and was no longer constant. The treating clinician found that deep tendon reflexes were decreased in the left upper extremity. 

In a June 2010 VA examination, the Veteran reported constant numbness and tingling of the left arm, thumb, and index finger. He indicated that he had decreased strength in his left hand. The examiner found that he had normal ranges of motion of the fingers and thumb of his left hand, without objective evidence of pain. After repetitive motions, there was no evidence of pain or limitation of motion. The examiner found that the left hand had decreased, 4/5 strength for pulling, pushing, and twisting. That hand did not have decreased dexterity. The examiner listed a diagnosis of left upper extremity radiculopathy, and described it as moderate in severity. She noted that there was neuralgia. She indicated that the radiculopathy, with left thumb and finger numbness, caused the Veteran difficulty with tasks on his job including holding equipment and pushing, pulling, and moving heavy equipment.

On VA examination in April 2013, the Veteran reported numbness in his left arm. On muscle testing, the examiner found full, 5/5 strength in the left elbow, wrist, and fingers. On testing, deep tendon reflexes and sensory function in the left upper extremity were normal. The examiner indicated that the Veteran did not have any pain or other symptoms due to radiculopathy.

In treatment in 2009 and 2010 and on examination in 2010, the Veteran's left upper extremity radiculopathy had effects on sensation, strength, and capacity for tasks. Those effects supported a compensable rating, and were reasonably consistent with mild incomplete paralysis of the lower radicular group. The Board thus grants a 20 percent rating under Diagnostic Codes 8512 and 8712 from January 25, 2010. As sensation and strength were impaired in some but not other parts of the hand and arm, the impairment was not comparable to moderate or severe incomplete paralysis such as would warrant a rating higher than 20 percent.

Information in the claims file indicates that from approximately 2011 the Veteran ceased holding employment, due in significant part to the requirement of persistent oxygen therapy for COPD and emphysema. On examination in 2013, he reported left arm numbness, but the examiner found no objective evidence of left upper extremity strength, sensory, or functional deficits. The left upper extremity radiculopathy was asymptomatic at that time. There was no objective evidence of even mild incomplete paralysis nor any other impairment. As the 2013 rating showed variance in the effect of the disorder, it is appropriate to assign a staged rating from April 24, 2013, the date of that examination. The evidence warrants a rating from that date of 0 percent, and no higher.

The Veteran's left upper extremity radiculopathy has not required frequent hospitalizations. The 20 percent rating granted herein from January 25, 2010, through April 23, 2013, appropriately and sufficiently addresses the effects of the radiculopathy during that period on his capacity for certain occupational tasks. The disability does not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. It is not necessary to refer the rating issue for consideration of extraschedular ratings.


Combined Effects

Recently, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for the cervical spine, shoulder, and upper extremity radiculopathy are the only increased rating claims on appeal at this time, these are the only disabilities that must be considered in the extraschedular analysis.  The Board finds that the combined impact of the disabilities does not cause marked interference with employment or frequent hospitalization, and the Veteran has not contended otherwise. 


TDIU

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In recent years, the Veteran has had at least one disability ratable at 40 percent, and sufficient additional disability to bring the rating to 70 percent, such that the ratings for his service-connected disabilities met the criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a). His chronic fatigue syndrome has been rated at 40 percent effective from March 8, 2010. His post-traumatic stress disorder (PTSD) has been rated at 30 percent effective from February 22, 2012. The ratings for his left upper extremity radiculopathy are 20 percent from January 25, 2010, through April 23, 2013, and 0 percent from April 24, 2013. His cervical spine disability has been rated at 10 effective from July 21, 1992. His left shoulder disability has been rated at 0 percent effective from July 21, 1992, and 10 percent effective from November 30, 2009. His deviated septum has been rated at 0 percent effective from July 21, 1992. His duodenal ulcer has been rated at 0 percent effective from July 21, 1992. The ratings have met the 38 C.F.R. § 4.16(a) requirements from February 22, 2012.

The Veteran's chronic fatigue syndrome is manifested by constant or nearly constant fatigue, weakness, joint and muscle pain, short term memory loss, and problems with attention and concentration. A VA clinician who examined him in May 2012 concluded that the chronic fatigue syndrome restricted routine daily activities to 50 to 75 percent of the pre-illness level.

VA examination and treatment records reflect that from about 2012 the Veteran's PTSD has been manifested by frequent to near daily sleep impairment, mild depression, and some functional limitations in persistence and task completion. VA treatment and examination records indicate that, particularly while the Veteran was employed, through 2011, his disabilities of the cervical spine, and left shoulder, arm, hand, and fingers impaired him in performing some occupational tasks.

The impairment and limitations resulting from the chronic Veteran's fatigue syndrome, PTSD, and neck and left upper extremity disabilities produce overlapping cumulative effects on his capacity to hold regular employment. The combined effects of his service-connected disabilities are at least as likely as not sufficient to make him unable to secure or follow a substantially gainful occupation. The Board therefore grants a TDIU.


ORDER

Entitlement to service connection for lower respiratory disorders, including COPD and emphysema, is denied.

Entitlement to a disability rating higher than 10 percent for cervical spine disability is denied.

Entitlement to a disability rating higher than 10 percent for left shoulder disability is denied.

From January 25, 2010, to April 23, 2013, a 20 percent disability rating for left upper extremity radiculopathy is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From April 24, 2013, a compensable rating for left upper extremity radiculopathy is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


